DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
Status of Claims
Applicant's “Amendment and Response” filed on 1/15/2021 has been considered.  
Objection to Claim 21 has been withdrawn.
Rejection to Claims 1, 4-10, 14-16, 18 and 21 under 35 USC 101 have not been overcome.  
Rejection to Claims 1-16 under nonstatutory double patenting have not been overcome.
Claims 1, 4-5, 8, 14, 21 are amended.
Claims 2-3, 11-13, 17, 19-20 are cancelled.
Claims 1, 4-10, 14-16, 18 and 21 are currently pending and have been examined.  


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 0000 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.

Claim 0000 recites the limitation "receive." There is insufficient antecedent basis for this limitation in the claims.
Claim 0000 recites the limitation "receive." It is unclear ***.  Question?  The limitation will be interpreted as.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1, 4-10, 14-16, 18 and 21 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. 
Under Step 1 of the Subject Matter Eligibility Test for Products and Processes, the claims must be directed to one of the four statutory categories.  All the claims are directed to one of the four statutory categories (YES). 
Under Step 2A of the 2019 Revised Patent Subject Matter Eligibility Guidance (2019 PEG), it is determined whether the claims are directed to a judicially recognized exception.  Step 2A is a two-prong inquiry.
Under Prong 1, it is determined whether the claim recites a judicial exception (YES).  Taking Claim 21 as representative, the claim recites limitations that fall within the certain methods of organizing human activity groupings of abstract ideas, including:
A system for monitoring user transactions and providing recommendations, comprising: a processing system comprising a relationship assessment engine; a user device operably connected to the processing system; and a transaction device operably connected to the processing system; wherein the relationship assessment engine is operable to: 
receive a bill from the transaction device, the bill indicative of transaction details regarding a transaction between a user and a merchant, the bill being indicative of at least one of: i) a merchant identity of the merchant; ii) a merchant type associated with the merchant; iii) an item associated with the transaction; and, iv) an item type associated with the transaction; 
b) retrieve a plurality of recommendations, each recommendation being related to at least one of: i) at least one merchant identity; ii) at least one merchant type; iii) at least one item type; and, iv) at least one item; and, 
c) transmit to the user device the plurality of recommendations as a map of linkages to be displayed to the user thereby allowing the user to selectively perform a plurality of transactions relating to the plurality of recommendations 
d) receive a plurality of acceptance messages from the user device, the plurality of acceptance messages indicative of a sequence of acceptances associated with the plurality of recommendations; 
e) cause a sequence of bookings to be made based on the plurality of acceptance messages; 
f) generate an itinerary indicative of the sequence of bookings; and 
g) transmit the itinerary to the user device for display to the user. 

Certain methods of organizing human activity include: 
fundamental economic principles or practices (including hedging, insurance, and mitigating risk) 
commercial or legal interactions (including agreements in the form of contracts; legal obligations; advertising, marketing or sales activities or behaviors; and business relations)
managing personal behavior or relationships or interactions between people (including social activities, teaching, and following rules or instructions)

The limitations as emphasized above, are a process that, under its broadest reasonable interpretation, covers a commercial interaction.  That is, other than reciting that information is sent and received from/to a transaction device and user device, and the steps are performed by a system comprising a processing system, a user device, and a transaction device, nothing in the claim element precludes the step from practically being performed by people.  For example, “receive, retrieve, transmit, receive, cause, generate, and transmit” in the context of this claim encompasses advertising, and marketing or sales activities.

Under Prong 2, it is determined whether the claim recites additional elements that integrate the exception into a practical application of the exception. This judicial exception is not integrated into a practical application (NO).
The claim recites additional elements beyond the judicial exception(s), including:
A system for monitoring user transactions and providing recommendations, comprising: a processing system comprising a relationship assessment engine; a user device operably connected to the processing system; and a transaction device operably connected to the processing system; wherein the relationship assessment engine is operable to: 
a) receive a bill from the transaction device, the bill indicative of transaction details regarding a transaction between a user and a merchant, the bill being indicative of at least one of: i) a merchant identity of the merchant; ii) a merchant type associated with the merchant; iii) an item associated with the transaction; and, iv) an item type associated with the transaction; 
b) retrieve a plurality of recommendations, each recommendation being related to at least one of: i) at least one merchant identity; ii) at least one merchant type; iii) at least one item type; and, iv) at least one item; and, 
c) transmit to the user device the plurality of recommendations as a map of linkages to be displayed to the user thereby allowing the user to selectively perform a plurality of transactions relating to the plurality of recommendations 
d) receive a plurality of acceptance messages from the user device, the plurality of acceptance messages indicative of a sequence of acceptances associated with the plurality of recommendations; 
e) cause a sequence of bookings to be made based on the plurality of acceptance messages; 
f) generate an itinerary indicative of the sequence of bookings; and 
g) transmit the itinerary to the user device for display to the user. 

These limitations are not indicative of integration into a practical application because:
The additional elements of claim 1 are recited at a high level of generality (i.e. as generic computing hardware) such that they amount to nothing more than mere instructions to implement or apply the abstract idea on a generic computing hardware (or, merely use a computer as a tool 
	Additionally, the additional elements are insufficient to integrate the abstract idea into a practical application because the claim fails to i) reflect an improvement in the functioning of a computer or an improvement to another technology or technical field, ii) apply the judicial exception with, or use the judicial exception in conjunction with, a particular machine or manufacture that is integral to the claim, iii) effect a transformation or reduction of a particular article to a different state or thing, or iv) apply or use the judicial exception in some other meaningful way beyond generally linking the use of the judicial exception to a particular technological environment.
Accordingly, the judicial exception is not integrated into a practical application.
Under Step 2B, it is determined whether the claims recite additional elements that amount to significantly more than the judicial exception.  The claims of the present application do not include additional elements that are sufficient to amount to significantly more than the judicial exception (NO). 
In the case of system claim 21, taken individually or as a whole, the additional elements of claim 9 do not provide an inventive concept. As discussed above under step 2A (prong 2) with respect to the integration of the abstract idea into a practical application, the additional elements used to perform the claimed functions amount to no more than a general link to a technological environment.
Furthermore, the additional elements fail to provide significantly more because the claim simply appends well-understood, routine, conventional activities previously known to the industry, specified at a high level of generality, to the judicial exception. Claim 1 utilizes functions the courts have held to be well-understood, routine and conventional activities, (MPEP 2106.05(d)(II))including:
receiving or transmitting data over a network (e.g. receive a bill, transmit a plurality of recommendations, receive a plurality of acceptance messages, transmit an itinerary) see Symantec, TLI Communications, OIP Techs
storing and retrieving information in memory (e.g. retrieve a plurality of recommendations) see Versata, OIP Techs
Even considered as an ordered combination (as a whole), the additional elements do not add anything significantly more than when considered individually.
Therefore, claim 21 does not provide an inventive concept and does not qualify as eligible subject matter. 

Claim 23 is a computer programme product comprising a computer readable storage medium reciting similar functions as claim 1, and does not qualify as eligible subject matter for similar reasons.  
Claims 4-10, 14-16, 18 are dependencies of claim 1. The dependent claims do not add “significantly more” to the abstract idea. They recite additional functions that describe the abstract idea and only generally link the abstract idea to a particular technological environment, including:
wherein the transaction device includes at least one of the user device and a transaction terminal. (generic computer components that only generally link the abstract idea to a technological environment)
a) generating, by the electronic processing device, a merchant notification indicative of a recommendation; b) providing, by the electronic processing device, the merchant notification to a merchant device of a recommended merchant associated with the recommendation, the merchant device being responsive to the merchant notification to: i) determine an offer in accordance with the recommendation; ii) generate an offer notification; and, iii) provide an offer notification to the electronic processing device; c) receiving, by the electronic processing device, the offer notification indicative of the offer; and, d) causing, by the electronic processing device, an indication of the offer to be displayed to the user in accordance with the recommendation (only generally links the abstract idea to a technological environment, commercial activities)

Accordingly, the Examiner concludes that there are no meaningful limitations in the claim that transform the judicial exception into a patent eligible application such that the claim amounts to significantly more than the judicial exception itself. The analysis above applies to all statutory categories of invention.


Claim Rejections - 35 USC § 103

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


Claims 1, 4-10, 14 and 21 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Application No. 2014/0358660 A1 to Poole in view of U.S. Patent No. 9,858,538 B1 to Johansson.
	
Regarding Claim 1, Poole discloses a method for monitoring user transactions and providing recommendations, comprising: 
a) receiving, by an electronic processing device via a communications network from a transaction device, transaction data, wherein the electronic processing device comprises a relationship assessment engine, and wherein the transaction data is indicative of transaction details regarding a transaction between a user and a merchant, the transaction details being indicative of at least one of: (Poole: [0048] – “generating first transaction data associated with a first physical purchase transaction involving consumer 152 using a financial service account provided by financial service provider 110 to purchase a product from a merchant associated with merchant system 160 … merchant system 160 may be configured to execute software processes”)
i) a merchant identity of the merchant; (Poole: [0048] - “the first transaction data for the physical purchase transaction to include one or more of product specific information (e.g.,…merchant identification”); ii) a merchant type associated with the merchant; iii) an item associated with the transaction; (Poole: [0048] - “the first transaction data for the physical purchase transaction to include one or more of product specific information”) and, iv) an item type associated with the transaction; (Poole: [0048] - “the first transaction data for the physical purchase transaction to include one or more of product specific information (e.g.,…product attributes (e.g.,…type”)
b) retrieving, by the electronic processing device from the relationship assessment engine using the transaction details, a plurality of recommendations, each recommendation being related to at least one of: (Poole: [0007], [0051] - “a mobile device configured to receive information relating to a follow-on purchase offer for a follow-on product” – “offer provider system 130 determine the follow-on product based on the first transaction data”)
i) at least one merchant identity; (see “the transaction data may include…merchant identification” in para. [0048] of Poole) ii) at least one merchant type; (see “the transaction data may include…a category code associated with the merchant” in para. [0048] of Poole) iii) at least one item type; (see “the first transaction data for the physical purchase transaction to include one or more of product specific information product attribute (e.g., type)” in para. [0048] of Poole)and, iv) at least one item; (see “the first transaction data for the physical purchase transaction to include one or more of product specific information” in para. [0048] of Poole)
c) transmitting, by the electronic processing device to a user device, the plurality of recommendations as a map of linkages to be displayed to the user; (Poole: [0005], [0007] – “The system may be configured to link, based on the transaction data, the first physical purchase transaction with a first follow-on electronic transaction associated with a follow-on product. The linking may include generating a follow-on purchase offer for the 

But does not explicitly disclose d) receiving, by the electronic processing device from the user device, a plurality of acceptance messages indicative of a sequence of acceptances associated with the plurality of recommendations; e) causing, by the electronic processing device, a sequence of bookings to be made based on the plurality of acceptance messages; f) generating, by the electronic processing device, an itinerary indicative of the sequence of bookings; and g) transmitting, by the electronic processing device to the user device, the itinerary for display to the user.  
Johansson, on the other hand, teaches d) receiving, by the electronic processing device from the user device, a plurality of acceptance messages indicative of a sequence of acceptances associated with the plurality of recommendations; (Col 2 Ln 24-30: Activities may include performances, festivals, shows, and/or other limited or regularly available activities. The electronic concierge may then recommend one or more activities for the user or group of users … the user or group of users may select one or more activities (plurality of acceptance messages) or otherwise accept recommendations from the electronic concierge.) e) causing, by the electronic processing device, a sequence of bookings to be made based on the plurality of acceptance messages; (Col 4 Ln 1-4: The business data 118 may include transportation options and services, which may be booked or obtained on behalf of the user 106 or group members 108 by the electronic concierge 102, food venues, shows, performances, and so forth. Col 7 Ln 65-Col 8 Ln 4: The booking module 220 may secure admission rights, reservations, tickets, access   f) generating, by the electronic processing device, an itinerary indicative of the sequence of bookings; (Col 2 Ln 31-34: The electronic concierge may create an itinerary based on accepted activities, which may include an order of the activities, a time for at least some of the activities, and/or other related information) and g) transmitting, by the electronic processing device to the user device, the itinerary for display to the user (Col 13 Ln 18-21: create an itinerary and post the itinerary via one or more social networks for “public comment” by friends and/or contacts of the user/group members associated with the itinerary.)  
It would have been obvious to one of ordinary skill in the art to include in the method, as taught by Poole, the features as taught by Johansson, since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable. It further would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Poole, to include the teachings of Johansson, in order to provide electronic concierge services to users (Johansson, [Col 1 Ln 60-61]).
 
Regarding Claim 4, Poole in view of Johansson teaches the method of claim 1. 
Johansson teaches wherein causing, by the electronic processing device, the sequence of bookings to be made comprises providing a booking notification to a merchant device of every merchant associated with the plurality of acceptance messages.  (Col 15 Ln 50-65: the payment 
It would have been obvious to one of ordinary skill in the art to include in the method, as taught by Poole, the features as taught by Johansson, since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable. It further would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Poole, to include the teachings of Johansson, in order to provide electronic concierge services to users (Johansson, [Col 1 Ln 60-61]).

Regarding claim 5, Poole discloses the method of claim 1, wherein the transaction device includes at least one of the user device (Poole: [0069] - “follow-on purchase offer on an interface that may be displayed on client device”) and a transaction terminal.

Regarding claim 6, Poole discloses the method of claim 1, wherein the plurality of recommendations are indicative of at least two of:
a merchant identity (Poole: [0025] - “other forms of follow-on purchase offers, such as store credit”);

an item type (Poole: [0024] - “the follow-on product may be a different types of product”); and,
an item (Poole: [0024] - “second product”).

Regarding claim 7, Poole discloses the method of claim 1,
wherein the relationship assessment engine determines the plurality of recommendations based on at least one of:
a plurality of merchants using the merchant type; and,
a plurality of items using the item type (Poole: [0024] - “the follow-on product may be a second product similar to the product previously purchased in the physical purchase transaction”).


Regarding Claim 8, Poole in view of Johansson teaches the method of claim 1. 
Johansson teaches a) determining, by the electronic processing device, location data indicative of a location of at least one of the user device and a merchant device; and, b) determining, by the electronic processing device, the plurality of recommendations using the location data..  (Col 6 Ln 44-52: global position system (GPS) related information. Col 9 Ln 53-57: the itinerary creation module 216 may determine basic information from the user 106 and/or the group members 108 to form the itinerary. The basic information may include one or more of a location (e.g., a city, town, state, etc.), a region, or a geographic area. Col 10 Ln 17-20: The itinerary module may then use this information to find Italian and Thai restaurants that the user may enjoy in the specified location from the operation 302.)
It would have been obvious to one of ordinary skill in the art to include in the method, as taught by Poole, the features as taught by Johansson, since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed 

Regarding Claim 9, Poole in view of Johansson teaches the method of claim 8. 
Johansson teaches a) determining, by the electronic processing device, a search vicinity using the location data; and, b) determining, by the electronic processing device, the plurality of recommendations at least partially using the search vicinity.  (Col 6 Ln 44-52: global position system (GPS) related information. Col 9 Ln 53-57: the itinerary creation module 216 may determine basic information from the user 106 and/or the group members 108 to form the itinerary. The basic information may include one or more of a location (e.g., a city, town, state, etc.), a region, or a geographic area (search vicinity). Col 10 Ln 17-20: The itinerary module may then use this information to find Italian and Thai restaurants that the user may enjoy in the specified location from the operation 302.)
It would have been obvious to one of ordinary skill in the art to include in the method, as taught by Poole, the features as taught by Johansson, since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable. It further would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Poole, 

Regarding Claim 10, Poole in view of Johansson teaches the method of claim 9. 
Johansson teaches determining, by the electronic processing device, the plurality of recommendations by selecting a plurality of merchants using the search vicinity and a merchant type.  (Col 6 Ln 44-52: global position system (GPS) related information. Col 9 Ln 53-67: the itinerary creation module 216 may determine basic information from the user 106 and/or the group members 108 to form the itinerary. The basic information may include one or more of a location (e.g., a city, town, state, etc.), a region, or a geographic area (search vicinity) … The basic information may also include criteria and/or categories of activities of interest to the user/group members. For example, the user may specify that she wants to sample local restaurants of pubs (merchant type) that she desires to visit local landmarks, or that she desires to participate in a combination of different types of activities (e.g., some shopping, some museums, some food venues (merchant type), etc.). Col 10 Ln 17-20: The itinerary module may then use this information to find Italian and Thai restaurants that the user may enjoy in the specified location from the operation 302.)
It would have been obvious to one of ordinary skill in the art to include in the method, as taught by Poole, the features as taught by Johansson, since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable. It further would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Poole, 

Regarding Claim 14, Poole in view of Johansson teaches the method of claim 1. 
Johansson teaches causing, by the electronic processing device, a payment to be performed in respect of multiple acceptances in accordance with receiving the plurality of acceptance messages.  (Col 15 Ln 50-65: the payment module 222 may interact with a travel services company that includes people who book travel, obtain tickets, and perform other tasks or services. The payment module 222 may provide payments to the travel services company, which may then purchase tickets for the user or group members. (Col 16 Ln 8-15: At 706, the payment module 222, possibly in cooperation with the assistant module 226, may arrange and/or pay for transportation. The payment module 222 may provide funds to a transportation service that provides transportation to the user and/or the group members. In some embodiments, the payment module 222 may hire and transfer funds to a taxi company or driver or other providers of transportation.)
It would have been obvious to one of ordinary skill in the art to include in the method, as taught by Poole, the features as taught by Johansson, since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable. It further would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Poole, to include the teachings of Johansson, in order to provide electronic concierge services to users (Johansson, [Col 1 Ln 60-61]).

Regarding claim 21, all the limitations in system claim 21 are closely parallel to the limitations of method claim 1 analyzed above and rejected on the same bases. Poole further discloses a processing system comprising a relationship assessment engine (Poole: [0021] – “The financial service provider system may execute software instructions that automatically generates follow-on purchase offer information”), a user device operably connected to the processing system (Poole: [0033] - “Offer provider system 130 may include one or more computing devices”), and

Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over Poole  and Johansson in view of McElmurry, and further in view of Zigoris (U.S. 2017/0286989 A1).

Regarding claim 15, Poole in view of McElmurry teaches the method of claim 14, wherein the plurality of recommendations are associated with a number of merchants, and further comprising:
Poole and Johansson does not teach wherein the plurality of recommendations are associated with a number of merchants, and further comprising: a) causing, by the electronic processing device, an account of the user to be debited in accordance with payment details of the payment; b) causing, by the electronic processing device, an account of each of the merchants associated with a corresponding acceptances to be credited in accordance with the payment details; and, c) causing, by the electronic processing device, an indication of an outcome of the payment to be displayed to at least one of the user and the merchants.
McElmurry, on the other hand, teaches causing, by the electronic processing device, an indication of an outcome of the payment to be displayed to at least one of the user and the merchants (McElmurry: [0061] - “in response to a user deigning a payment and sending a payment message, the message system 210 can send a payment status message for display within a message thread in the user interface on both the send client device 204a and the recipient client device 204b.”). 
This method of McElmurry is applicable to the method of Poole as they both share characteristics and capabilities, namely, they are directed to mobile payment. It would have been obvious to one of 
 One of ordinary skill in the art before the effective filing date of the claimed invention would have been motivated to modify Poole in order to pay group of people in a quick and efficient manner (McElmurry: [0076]).
Zigoris, on the other hand, teaches product recommendation (Zigoris: Abstract), including causing, by the electronic processing device, an account of the user to be debited in accordance with payment details of the payment (Zigoris: [0030] - “The transaction service 108 processes a purchase transaction by electronically transferring funds from a financial account associated with the customer 104 to a financial account associated with the merchant 102.”);and causing, by the electronic processing device, an account of each of the merchants associated with a corresponding acceptances to be credited in accordance with the payment details (Zigoris: [0021] - “The transaction service 108 processes a purchase transaction by electronically transferring funds from a financial account associated with the customer 104 to a financial account associated with the merchant 102.”). 
This method of Zigoris is applicable to the method of Poole as they both share characteristics and capabilities, namely, they are directed to product recommendation. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the monitoring transaction and providing recommendations as disclosed by Poole to include a method of causing, by the electronic processing device, an account of the user to be debited in accordance with payment details of the payment and causing, by the electronic processing device, an account of each of the merchants associated with a corresponding acceptances to be credited in accordance with the payment details as taught by Zigoris. One of ordinary skill in the art before the effective filing date of the claimed invention would have been motivated to modify Poole in order to complete a purchase transaction (Zigoris: [0017]).

Claims 16 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Poole and Johansson in view of Zigoris.
 
Regarding claim 16, Poole and Johansson teach the method of claim 1, further comprising:
causing, by the electronic processing device, an indication of the offer to be displayed to the user in accordance with the recommendation (Poole: [0053] “generate an electronic message that is sent to consumer 152 via client device 150. The message may identify the follow-on product”).
Poole does not teach generating, by the electronic processing device, a merchant notification indicative of a recommendation; providing, by the electronic processing device, the merchant notification to a merchant device of a recommended merchant associated with the recommendation, the merchant device being responsive to the merchant notification to: determine an offer in accordance with the recommendation; generate an offer notification; and, provide an offer notification to the electronic processing device; and receiving, by the electronic processing device, the offer notification indicative of the offer. 
Zigoris teaches product recommendation (Zigoris: Abstract), including generating, by the electronic processing device, a merchant notification indicative of a recommendation (Zigoris: [0146] - “recommending the sales promotion to the merchant”), providing, by the electronic processing device, the merchant notification to a merchant device of a recommended merchant associated with the recommendation, the merchant device being responsive to the merchant notification to (Zigoris: [0146] – “an action 214 comprises recommending the sales promotion to the merchant 102. The recommendation includes both the determined or selected sales promotion and an identification of the customer group that is to receive the sales promotion. As an example, the merchant may be notified by an appropriate user interface element of the merchant dashboard 148.”): i) determine an offer in accordance with the recommendation (Zigoris: [0146] – “modify the sales promotion”); ii) generate an offer notification (Zigoris: [0146] – “modify the sales promotion”); and, iii) provide an offer notification to the electronic processing device (Zigoris: [0074] and Fig. 1 – “a merchant dashboard 148”), and receiving, by the 
This method of Zigoris is applicable to the method of Poole as they both share characteristics and capabilities, namely, they are directed to product recommendation. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the monitoring transaction and providing recommendations as disclosed by Poole to include the features as taught by Zigoris. One of ordinary skill in the art before the effective filing date of the claimed invention would have been motivated to modify Poole in order to use to promote products that are the similar products that the customers have already purchased, to base recommendation on promotional goal of the merchant, and to send the offer to the customer (Zigoris: Abstract, [0084], and [0147]).

Regarding claim 18, Poole Johansson and Zigoris teach the method of claim 16, further comprising:
determining, by the merchant device, the offer from offer data (Poole: [0067] - “use the follow-on product data to determine a follow-on product to include in a follow-on purchase offer”).
displaying, by the merchant device, an indication of the recommendation (Zigoris: [0146] - “notified by an appropriate user interface element”); and 
determining, by the merchant device, the offer in accordance with merchant input commands (Zigoris: [0146] - “the merchant may be allowed to modify the sales promotion”).
This method of Zigoris is applicable to the method of Poole as they both share characteristics and capabilities, namely, they are directed to product recommendation. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the monitoring transaction and providing recommendations as disclosed by Poole to include the features as taught by Zigoris. One of ordinary skill in the art before the effective filing date of the claimed invention would have been motivated to modify Poole in order to use to promote products that are the similar products that .


Response to Arguments
Applicant’s arguments filed with respect to the claim objections have been fully considered.
The objections are withdrawn.

Applicant’s arguments filed with respect to the rejection of claims under 35 USC 112(b) have been fully considered.
The rejections under 35 USC 112(b) have been overcome by amendment to the claims.
  
Applicant’s arguments filed with respect to the rejection of claims under 35 USC 101 have been fully considered but they are not persuasive.  
Applicant argues that the claims are directed to patent eligible subject matter.  Specifically, “the claimed process solves the technological problem of how to increase relevancy of recommendations to a user while facilitating obtaining a sequence of acceptance messages, making a sequence of bookings, and creating an itinerary for display to the user.  These goals are achieved by the claimed electronic processing device … such operation advantageously saves the user from expending time by manually searching for options.  Moreover the user can initiate a single booking or payment for multiple recommendations, saving considerable time by obviating the need to perform multiple separate bookings/payments” and “the claims integrate the exception into a practical application.” 


Applicant further argues that the particular limitations provide significantly more than the abstract idea.
Examiner disagrees, the additional elements are not arranged in a unique manner that provides an inventive concept and do not provide significantly more than the abstract idea itself.

Applicant’s arguments with respect to rejection of the claim under 35 USC 102 have been considered but are moot in view of new grounds of rejection. 
Applicant argues that Poole does not teach or suggest a plurality of acceptance messages indicative of a sequence of acceptances, a sequence of bookings, generating an itinerary and transmitting the itinerary to the user.


Applicant’s arguments with respect to rejection of the claim under 35 USC 103 have been considered but are moot in view of new grounds of rejection. 
Applicant argues that Poole and Loomis do not teach or suggest a plurality of acceptance messages indicative of a sequence of acceptances, a sequence of bookings, generating an itinerary and transmitting the itinerary to the user.
However, neither Poole nor Loomis is relied upon to teach these limitations in the claims.  Examiner directs Applicant’s attention to the office action, above.



Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Michelle Therese Kringen whose telephone number is (571)270-0159.  The examiner can normally be reached on M-F: 9am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Marissa Thein can be reached on (571)272-6764.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.